DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1-2 in the Remarks, filed September 23, 2021, with respect to the rejection(s) of claim(s) 2, 4-9, 11-16, and 18-21 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bays (US Publication 2003/0204619 A1).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4-9, 11-16, and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
Regarding to claims 2, 9, and 16, there does not appear to be a written description of claimed limitation “transmit to the second forwarding device, rather than the first and third forwarding device” in the application as filed. Fig. 1 paragraphs 0058-0093 discloses of the control device transmit routing information to a plurality of routers, but not as claimed. The specification does not provide any exclusion or preference in which the routing information is transmitted to a particular router. It appears that applicant have incorrectly amended the claims by adding new matter into the claims for the purpose of avoiding the prior art.
Claims 4-8, 11-15, and 18-21 are rejected similarly since they depend on claims 2, 9, and 16.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2, 4-9, 11-16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Amante (US Publication 2014/0146664 A1) in view of Bays (US Publication 2003/0204619 A1).
Regarding to claims 2, 9, and 16, Amante discloses a system 100 (fig. 1) comprising: a controller 120 (page 2 paragraph 0019); a first forwarding device P1/P2 communicably coupled to the controller; a second forwarding device P3/P4 communicably coupled to the controller; a third forwarding device P5 communicably coupled to the controller; and the controller is configured to provide at least the following operations: determine a routing path (label switch path LSP) between the first and second forwarding devices based on a network topology 102 (pages 2-3 paragraph 0022) and a first constraint condition (page 3 paragraph 0023; IGP metric), wherein the network topology comprises the first, second and third forwarding device (pages 2-3 paragraph 0022), wherein the routing path includes the first, second and third forwarding and wherein the routing path is not a virtual private network VPN tunnel between the first and second forwarding devices (page 3 paragraph 0025); and transmit routing information comprising an identifier (label) of the routing path between the second and third forwarding devices, wherein the third forwarding device is a next hop of the second forwarding device in the routing path (page 3 paragraph 0026).
Amante fails to teach for the first constraint condition comprises a bandwidth constraint.
However, Bays discloses a system (fig. 1) comprising a controller 20 for determining a routing path based on a bandwidth constraint (page 5 paragraph 0059).

Regarding to claims 4 and 11, Amante discloses the controller is a reflection router (page 3 paragraph 0029).
Regarding to claims 5, 12, and 18, He discloses the controller is configured to store the network topology (page 3 paragraph 0029).
Regarding to claims 6, 13, and 19, Amante discloses the controller is configured to determine the third forwarding device according to the network topology (page 3 paragraph 0023).
Regarding to claims 7, 14, and 20, Amante discloses the controller is configured to determine the third forwarding device according to a second constraint condition and the network topology (page 3 paragraph 0023; noted SDN used a plurality of metrics for determination of routing path).
Regarding to claims 8, 15, and 21, Amante discloses the second constraint condition comprises a path length constraint (page 3 paragraph 0024; Dijkstra’s algorithm for shortest path) or a bandwidth constraint.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/DUC T DUONG/Primary Examiner, Art Unit 2467